Ed Turney was held guilty of possessing 35 gallons of fruit juices which contained more than %% of alcohol; and was fined $100 by the Mayor of North College Hill. The Hamilton. Common Pleas reversed the Mayor’s judgment, and in the Court of Appeals, the judgment of the Common Pleas was reversed.
Turney brings the case in the Supreme Court on motion to certify and it is claimed that the Mayor in the original proceedings, acted in violation of the 14th amendment to the Federal Constitution and of section 16, Article 1, of the constitution of Ohio, in that he was interested in his decision in a money way, since 6212-18, 6212-19 and 6212-37 GC. provide for a commercial liquor court making the collection of money by fines the paramount object of the court and therefore violating the due process clause of the Federal and State Constitutions.
It is contended that there need be no legislative provision disqualifying courts because both Federal and State Constitutions operate directly in protecting the people. “The sovereign people have the inherent right under our form of government to declare, by their constitution, any act or acts unlawful.” 102 OS. 65.
It is further claimed that the Court of Appeals based its decision on the theory that Turney’s claim was that the Mayor should have been disqualified because he received legal fees. It is averred that no such claim was made and is not now made; but that the Mayor as head of the Village was anxious to have it make money out of these cases; and his judicial poise was necessarily affected by that money donsideration. Under these circumstances, it is claimed that Turney could not have had a fair trial.